DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murota (US 2016/0085083 A1).
Regarding claim 1, Murota teaches a speckle diffuser (44, figure 4) to be employed in an optical system, the apparatus comprising:
A torsion spring (94, figure 4; paragraph 0084, as shown in figure 4, the actuation will be orthogonal to the optical axis L, which means that 94 will be biasing with a torque in the left right direction of the figure 4; see also paragraph 0090);
An interaction element (94a, 94b fixed to 95, paragraph 0090) coupled with the first end of the torsion spring; and

Regarding claim 2, Murota teaches the speckle diffuser element is coupled to a diffuser frame (92, figure 4) and a portion of the diffuser frame is coupled with the second end of the torsion spring (paragraph 0090).
Regarding claim 3, Murota teaches an actuator (101, figure 4) arranged to interact with the interaction element to cause actuation of the torsion spring (paragraph 0104).
Regarding claim 5, Murota teaches the interaction element is arranged to limit movement of the speckle diffuser element in at least one direction (since 94b and 94a are fixed, their movement is limited to not moving); and the second end is arranged to limit movement of the speckle diffuser element in at least one direction (via buffers 106 in figure 4; see paragraph 0101).
Regarding claim 7, Murota teaches the first end is not positioned perpendicular to the second end (see 94, figure 4 in which both the first and second end are shown parallel).
Regarding claim 8, Murota teaches a housing arranged to hold the torsion spring, the speckle diffuser element and the actuator, wherein the actuator is attached to or embedded in the housing (paragraph 0093; ‘(e.g. a housing of the projection video display device 100 which is not illustrated)’).
Allowable Subject Matter
Claims 4, 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the closest prior art, Murota, does teach the use of a permanent magnet and an electromagnet to actuate the diffuser, however Murota teaches that the interaction element coupled 
Regarding claim 6, closest prior art, Murota, does not teach the diffuser frame comprises a slot arranged to receive a tip of the second end of the torsion spring, wherein the diffuser frame is coupled with the second end by way of the tip being inserted into the slot.
Regarding claim 9, closest prior art, Murota, does not teach the torsion spring is wrapped around a cylinder such that the cylinder acts as an axis of rotation for the first end and the second end of the torsion spring.
Regarding claim 9, closest prior art, Murota, does not teach the housing comprises one or more rails along which the speckle diffuser element is to move during oscillation of the diffuser element.
Regarding claim 11, closest prior art, Murota, does not teach that the actuator causes the interaction element to move toward the actuator.  Rather what is called the interaction element in Murota is stationary.  Claims 12-15 contain allowable subject matter at least inasmuch as they depend from claim 11.
Regarding claim 16, closest prior art, Murota, does not teach the permanent magnet being attached to the first end of a torsion spring.  Claims 17-20 contain allowable subject matter at least inasmuch as they depend from claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (US 2010/0118278 A1) teaches a spring and magnet assembly to actuate a diffuser, however the springs are not torsion springs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/12/2021